Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors First Financial Northwest, Inc. We consent to the incorporation by reference in the registration statements (No.333-152928 and No. 333-149292) on Form S-8 of First Financial Northwest, Inc. of our reports dated March9, 2009, with respect to the consolidated balance sheets of First Financial Northwest, Inc. and subsidiaries as of December31, 2008 and 2007, and the related consolidated statements of operations, stockholders’ equity and comprehensive income (loss) and cash flows for each of the years in the three-year period ended December31, 2008, and the effectiveness of internal control over financial reporting as of
